In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00179-CR



          HOMERO CONTRERAS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 22nd District Court
                 Hays County, Texas
             Trial Court No. CR-17-0252




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
         Appellant Homero Contreras has filed a motion to dismiss this appeal. 1 As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

         Accordingly, we dismiss this appeal.




                                                           Scott E. Stevens
                                                           Justice

Date Submitted:            April 15, 2019
Date Decided:              April 16, 2019

Do Not Publish




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

                                                          2